Opinion.
Chalmers, J.:
The chancellor improperly excluded proof of the statements made by the wife as to the cause of the separation between herself and husband, shortly after the separation took place, at a time when there was no ground to suspect collusion. The admissions of the parties, which the statute directs to be excluded, relate to admissions in the pleadings, or to those made after suit is brought, or under circumstances which suggest collusion.
But, looking at the testimony excluded, there is a barrenness and meagerness of proof which indispose us to grant the divorce prayed. There are isolated statements by two witnesses that they heard the wife say that the husband proposed that she should abandon her home and her children and live elsewhere with him. How she came to make these statements, what led up to them, and what else she said, and who was present, is not shown. Surely, if the very full allegations of the bill are true, something more than this about the unfortunate misunderstanding and separation can be shown.
*673There is no proof whatever as to the true'cause of unhappiness of the parties, and as to what it was that drove the husband away, except the statement as to the difficulty between himself and his wife’s sons about the ownership of a wagon, which is not alluded to in the bill. Some proof should be made also to the husband’s condition and ability to furnish his wife a home elsewhere and his good faith in making the offer. We are not prepared to say that a woman with a comfortable home of her own is bound to abandon it at the command of a vagrant and wholly impecunious husband and follow him into a wandering and homeless existence. We decline, at least, to decide this question until we have the exact facts of the case before us. Complainant may have a good case, but he has not sufficiently proved it. We will give him an opportunity to do so.
We reverse the- decree dismissing the bill, and remand the case, with leave to take additional proof. Costs of the appeal to be divided.